Filed 10/6/20 P. v. Wilson CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                                 2d Crim. No. B297979
                                                                          (Super. Ct. No. BA470738)
     Plaintiff and Respondent,                                              (Los Angeles County)

v.

DARRYL L. WILSON,

     Defendant and Appellant.


       Darryl L. Wilson appeals a judgment of conviction entered
after he pleaded nolo contendere to first degree residential
burglary and admitted that he suffered a prior serious felony and
strike conviction. (Pen. Code, §§ 459, 667, subd. (a), 667, subds.
(b)-(d), 1170.12, subds. (a)-(d).)1 He challenges the trial court’s
order denying his motion to disclose a sealed search warrant
affidavit, traverse and quash the search warrant, and suppress
evidence. (People v. Hobbs (1994) 7 Cal.4th 948, 956.) Following


       All statutory references are to the Penal Code unless
         1

otherwise stated.
our independent review of the sealed search warrant affidavit
and the search warrant, we affirm.
             FACTUAL AND PROCEDURAL HISTORY
        Pursuant to a sealed search warrant affidavit and search
warrant, Torrance police officers placed a global positioning
device (GPS) on a white Jeep Renegade. In the evening of August
21, 2018, police officers followed the Jeep as its occupants drove
slowly through neighborhoods. The Jeep stopped on Ogden Drive
and its two male occupants entered the Frank residence. Shortly
thereafter, the men left the residence and returned to the Jeep
and drove off immediately. A police officer checked the residence
and found it had been ransacked. Police officers then effected a
traffic stop on the Jeep. Wilson was the front seat passenger; he
falsely identified himself to the officers. The driver of the Jeep
was its female owner. The officers also found Frank’s personal
belongings inside the vehicle.
        On August 23, 2018, the Los Angeles County prosecutor
charged Wilson with first degree residential burglary, and false
personation. (§§ 459, 529, subd. (a)(3).) The prosecutor also
alleged that Wilson suffered two prior serious felony and strike
convictions, and served two prior prison terms. (§§ 667, subds.
(b)-(i), 1170.12, subds. (a)-(d), 667, subd. (a), 667.5, subd. (b).)
        Wilson later filed a motion to unseal, quash, and traverse
the search warrant and to suppress evidence for lack of probable
cause pursuant to the Fourth and Fourteenth Amendments and
People v. Hobbs, supra, 7 Cal.4th 948, 956. He also requested
that the trial court review the sealed search warrant affidavit in
camera.
        On February 23, 2015, the trial court held an in camera
hearing outside Wilson's presence, during which it reviewed the




                                 2
sealed search warrant affidavit and the search warrant. The
court then denied Wilson's request to disclose the affidavit as
well as his asserted constitutional challenges to the search
warrant. The trial judge concluded: “[T]he court finds there were
no material misstatements or omissions which would support a
traversal motion. The court also reviewed the warrant and finds
under the totality of the circumstances probable cause existed to
issue the warrant. . . . [I]n reviewing the sealed portions of the
warrant . . . [t]he court found there was sufficient probable cause
for the issuance of the tracking device to be placed on the white
Jeep [Renegade].”
                   Plea, Conviction, and Sentencing
      Pursuant to a negotiated plea, Wilson waived his
preliminary hearing and constitutional rights, pleaded nolo
contendere to first degree residential burglary, and admitted two
prior serious felony and strike convictions. The trial court
sentenced Wilson to a second-strike prison term of 17 years,
imposed a $400 restitution fine, a $400 parole revocation
restitution fine (suspended), a $40 court security assessment, and
a $30 criminal conviction assessment, and awarded him 506 days
of presentence custody credit. (§§ 1202.4, subd. (b), 1202.45,
1465.8, subd. (a); Gov. Code, § 70373.) On the motion of the
prosecutor, the court dismissed the remaining count and
allegations.
      Wilson appeals and contends that the trial court erred by
denying his Hobbs motion. The parties request that we
independently review the search warrant and the sealed search
warrant affidavit pursuant to People v. Hobbs, supra, 7 Cal.4th
948, 976.




                                3
                             DISCUSSION
       The trial court may seal all or part of a search warrant
affidavit if necessary to protect confidential information, such as
the identity of an informant. (People v. Hobbs, supra, 7 Cal.4th
948, 971.) In such cases, where the defendant moves to traverse
or quash the search warrant, the court is required to conduct an
in camera hearing. (Id. at p. 972.) The court must then
determine whether there are sufficient grounds for maintaining
the confidential information and the extent of the sealing
necessary to preserve the confidentiality. (Ibid.) We
independently review the court's decision regarding sealing of the
affidavit and apply an abuse-of-discretion standard to the court's
decision. (Id. at p. 976; People v. Martinez (2005) 132
Cal.App.4th 233, 241-242.)
       If the trial court determines that all or part of the search
warrant affidavit was properly sealed, it must decide if
defendant's motion to traverse has merit, i.e., whether there is a
reasonable probability the affidavit includes a false statement
made knowingly and intentionally or with reckless disregard of
the truth, and whether the false statement is necessary to the
finding of probable cause. (People v. Hobbs, supra, 7 Cal.4th 948,
974.) If not, the court must so inform the defendant and deny the
motion. (Ibid.) If the court determines there is a reasonable
probability that the defendant will prevail on the motion, the
prosecutor must be given the option to either disclose the sealed
materials or suffer the entry of an adverse order on the motion to
traverse. (Id. at pp. 974-975.)
       If the defendant has also moved to quash the search
warrant, the trial court must determine whether, under the
totality of the circumstances, there is a fair probability that




                                 4
contraband or evidence of a crime would be found in the place
searched pursuant to the warrant. (People v. Hobbs, supra, 7
Cal.4th 948, 975.) If the court determines there was such
probable cause, it should so inform the defendant and deny the
motion. (Ibid.) If it determines there is a reasonable probability
the defendant will prevail on his motion, the prosecutor must
either disclose the sealed materials to the defense or suffer the
entry of an adverse order on the motion to quash. (Ibid.)
      At Wilson's request, we have reviewed the sealed search
warrant affidavit and search warrant pursuant to People v.
Hobbs, supra, 7 Cal.4th 948, 972.2 We conclude that sufficient
grounds exist to maintain the confidentiality of the information
contained therein, and that sealing was necessary for that
purpose. Thus, the trial court did not err by denying Wilson's
request to disclose the search warrant affidavit.
      The trial court also did not err by denying the motions to
traverse and quash the search warrant. The sealed affidavit did
not contain any material misrepresentations or omissions and
provided probable cause to search the Jeep Renegade. (People v.
Sandoval (2015) 62 Cal.4th 394, 409 [statement of rule that a
defendant can challenge a search warrant by showing that the
affiant deliberately or recklessly omitted material facts that
negate probable cause when added to the affidavit]; People v.
Bryant, Smith and Wheeler (2014) 60 Cal.4th 335, 369-370
[statement of rule that probable cause for issuance of a warrant


      2We have augmented the appellate record to include the
search warrant and the affidavit in support of the search
warrant. (Cal. Rules of Court, rule 8.155(a)(1)(A).) There has
been a delay in obtaining the augmentation due in part to the
Covid-19 pandemic, circumstances beyond the court’s control.



                                 5
requires a showing that it is substantially probable there is
specific property lawfully subject to seizure presently located in
the particular place for which the warrant is sought].)
      The judgment (order) is affirmed.
      NOT TO BE PUBLISHED.




                                     GILBERT, P. J.

We concur:




             YEGAN, J.




             PERREN, J.




                                 6
                   Deborah S. Brazil, Judge

             Superior Court County of Los Angeles

                ______________________________




      Ava R. Stralla, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Lindsay Boyd, Deputy
Attorneys General, for Plaintiff and Respondent.




                               7